ORDER DENYING MANDAMUS
DELA CRUZ, Chief Justice:
Herman S. Sabían and Antonio T. Salas, both of whom are Commonwealth taxpayers, have petitioned this Court to issue a writ of mandamus against the Commonwealth Superior Court, which had denied their application for a temporary restraining order and injunction against the Commonwealth Government and its' director of finance. They seek to enjoin the disclosure of their tax returns and return information to any person, including the United States Government or any of its officers and agencies.
I.
On July 9, 1991, petitioners filed a complaint for declaratory and injunctive relief against the Commonwealth Government and its finance director. They allege that 4 CMC § 1701(d) prohibits the disclosure of their tax returns and return informátion to any person, including the U.S. Government or any of its agencies or officers. They moved for a temporary restraining order, which was heard and denied the next day.
In a three-page decision, the Superior Court denied the motion for a restraining ordér and injunction. It determined that the lawsuit was, in essence, one to enjoin the enforcement of 48 U.S.C. § 1681(b), through which federal statute the inspector General of the U.S. Department of Interior ("IG") had announced its intention to conduct an audit of the Commonwealth's assessment and collection of income taxes.
*168"[S]ince any injunction ordered against the defendants has a direct bearing on the asserted statutory duty of the IG to audit the defendants," the court ruled that the IG is an indispensable party to the action and must be joined. Superior Court Order, July 10, 1991, at 2. "Failure to do so dictates a denial of plaintiffs' application for a restraining order or injunction." .Id., at 3.
II.
In reviewing the papers filed for and against the issuance of mandamus, we are guided by the factors discussed in Tenorio v. Superior Court, Original Action No. 89-002 (N.M.I. Nov. 14, 1989). "[0]nly exceptional circumstances amounting to a 'judicial usurpation of power' will justify the invocation of this extraordinary remedy." Id., at 6. "[TJhe remedy of mandamus is a drastic one, to be involved only in extraordinary situations." Id. One seeking mandamus must show that the lower court order is clearly erroneous. Id. "If a rational and substantial legal argument can be made in support of the questioned . . . ruling, the case is not appropriate for mandamus * . . even though on normal appeal a reviewing court may find reversible error." Id., at 5.
III.
The trial court denied the application for temporary restraining order (or injunction) because of the failure to join the IG as an indispensable party. We examine whether this ruling *169is clearly erroneous.
A reading of the complaint, the application for amporary restraining order and its supporting papers indicate that what apparently triggered the filing of the lawsuit was the announcement by the IG to perform an audit of the Commonwealth's assessment and collection of income taxes. Petitioners are concerned that if the IG performs the intended audit, their individual tax returns and return information would be disclosed to the IG in violation of 4 CMC § 1701(d). They, therefore, seek an order enjoining the Commonwealth Government and the Director of Finance from disclosing such confidential information.
We are not convinced that, under our Tenorio guidelines, the trial court was clearly erroneous in ruling that the IG is an indispensable party to the lawsuit.
Although the restraining order sought is not against the IG, but is rather against tfie Commonwealth Government, its aim is to ultimately prohibit the IG from reviewing petitioners' tax returns and return information. To that extent, there is an apparent conflict between 4 CMC § 1701(d) which prohibits the disclosure of tax returns and return information by the Commonwealth Government and 48 U.S.C. § 1681(b), the federal statute under which the IG announced its intention to audit all accounts pertaining to the revenue and receipts of the Commonwealth Government. It is this potential dilemma which presumably led the trial court to decide that the IG is an indispensable party, in order to have a complete resolution of the case.
*170In its response to the petition for mandamus, the Commonwealth Government states that the IG's announcement is one to conduct a "performance audit." It argues that the announcement "does not express an intention to audit Commonwealth income tax returns or tax information." Therefore, it contends that there is no basis for an injunction and the case is premature. We agree.
We also find that there has been no showing made by-petitioners that the Commonwealth Government or its finance director will breach the non-disclosure provision of 4 CMC § 1701(d). Petitioners presume that such will be the case. Absent a showing that the IG would in fact seek disclosure of tax returns or return information, we fail to sea how the statute would be violated. Further, there has been no showing that the finance director will, upon request by the IG, voluntarily turn over such documents in apparent violation of 4 CMC § 1701(d); nor has there been a showing that he will, if subpoenaed, turn such documents over to the IG.
During oral argument, the Commonwealth Government informed us that the IG is presently reviewing the Commonwealth Government's concern with respect to the non-disclosure provision of the statute. Whether those concerns would ultimately be addressed by the IG so as not to violate 4 CMC § 1701(d) is not yet known. For now, it is premature to presume otherwise.
*171IV
We, therefore, hold that the Superior Court was not clearly erroneous, as a matter of law, in denying the application for a restraining order (or injunction) for failure to join the IG as an indispensable party. Whether we ultimately, upon a regular appeal of the order denying the restraining order, would conclude otherwise (i.e. that the IG is not an indispensable party), is a matter which has little bearing on whether a writ should issue.
The petition for a writ of mandamus, therefore, is hereby DENIED.
[[Image here]]
[[Image here]]